DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, Claims 5-22 in the reply filed on April 22, 2022 is acknowledged.
Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 22, 2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference characters 152, 154, 160, 162, 166 and 168 as shown in figure 2 cannot be found in the description.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “678” as shown in figure 9 has been used to designate both a second arm of the retainer and is also pointing to an edge of second roof panel 612.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation, “wherein the edible adhesive has an unset state” and “…a set state.”  As the claim is directed to a product, it is not clear as to which state the edible adhesive is intended to positively recite.
Claim 8 is rejected based on its dependence to claim 7.
Claim 14 recites the limitation, “the horizontal” on lines 2 and 3, which lacks proper antecedent basis.  It is not clear what “the horizontal” is referring to.
Claims 16 and 17 recite the limitation, “generally aligned” on line 2 of each claim.  This is seen to be a relative term which has not been clearly defined by the claims nor specification, thus making the scope of what is “generally” aligned unclear.
Claims 15, 18-21 are rejected based on their dependence to a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-10, 12-15, 22 is/are rejected under 35 U.S.C. 102a1 as being anticipated by “Sweetology”.
Regarding claim 5, Sweetology teaches a decorative edible structure comprising: a) a front wall and a back wall, each of the front and back walls having a first inclined upper edge and a second inclined upper edge defining a peak (see the figure on page 3 with the peaked sidewalls); b) a first roof panel supported by the first inclined upper edges of the front and back walls; c) a second roof panel supported by the second upper edges of the front and back walls (see the figure on page 4 with two roof panels on the upper inclined edges of the front and back walls that are peaked); and d) a retainer having a body with a first hook surface and a second hook surface, the first and second hook surfaces spaced apart from each other along the body for engaging respective lower edges of the first and second roof panels to temporarily inhibit sliding of the first and second roof panels downwardly along the inclined upper edges of the front and back walls (see the figures on pages 5-7 where there is a retainer holding the first and second roof panels in place via the first and second hook surfaces engaging the lower edges of the roof panels).  Further regarding the limitations directed to “a retainer” it is noted that the claim recites, “a retainer…the first and second hook surfaces spaced apart from each other along the body for engaging respective lower edges of the first and second roof panels” and therefore is not seen to positively require the retainer to be engaged with the roof panels.  In any case, as discussed above, “Sweetology” is seen to teach the retainer engaging  with the roof panels.  It is further noted that the retainer as shown by “Sweetology” is seen to read on having “hook surfaces for engaging respective lower edges of the first and second roof panels, especially in view of Applicant’s specification at figure 8, item 590, 592 and paragraph 56 which appears to show a similar type of retainer as that disclosed by “Sweetology.” 
Regarding claim 6, “Sweetology” discloses an edible adhesive is provided between the first roof panel and the first inclined upper edges of the front and back walls and between the second roof panel and the second inclined upper edges of the front and back walls (see the piping bag on page 1 and the transcript on page 8 “frosting”).
Regarding claim 7, “Sweetology” discloses wherein the edible adhesive has an unset state in which the edible adhesive is flowable and the respective panels on either side thereof are movable relative to each other, and has a set state in which the edible adhesive is solidified and the respective panels on either side thereof are fixed in position relative to each other.  That is, at page 12 of the reference, the transcript indicates that “once the house is dry” the retainers can be removed, thus disclosing that the frosting used as an edible adhesive as an unset, flowable state and a set, solidified state.
Regarding claim 8, “Sweetology” clearly discloses that “when” the edible adhesive is in the set state, that the retainer is “capable of being” disengaged from the first and second roof panels without removing the first and second roof panels.  That is, the claim is directed to an intended use that the prior art would have been capable of performing.
Regarding claim 9, “Sweetology” discloses the edible structure comprising a first side wall connected to a first side edge region of the front wall and a first side edge region of the back wall and a second side wall connected to a second side edge region of the front wall and a second side edge region of the back wall (see the image on page 3 where there are two sidewalls, each connected to the front and back walls that have the inclined upper edges).
Regarding claim 10, “Sweetology” discloses a base for supporting the front wall, the back wall, and the first and second side walls (see the base on pages 1 and 2 of the reference, on which the front and back walls and the first and second side walls are positioned.
Regarding claim 12, “Sweetology” discloses retainer for temporarily holding in place a pair of inclined roof panels of a decorative edible structure (see pages 6-7 of the reference), the retainer comprising: a) a first hook surface on a body for engaging a first lower edge of a first inclined roof panel; and b) a second hook surface on the body for engaging a second lower edge of a second inclined roof panel c) the first and second hook surfaces spaced apart from each other along the body; (see page 7 of the reference, where the retainer clearly has a body, and as annotated, has first and second hook surfaces spaced apart from each other).  As discussed above with respect to claim 1, “Sweetology” is seen to read on having “hook surfaces for engaging respective lower edges of the first and second roof panels, especially in view of Applicant’s specification at figure 8, item 590, 592 and paragraph 56 which appears to show a similar type of retainer as that disclosed by “Sweetology.” 
“Sweetology”’s retainer is also seen to be capable the body holding the first and second hook surfaces in engagement with the first and second lower edges.
Regarding claim 13, as shown on page 7 of the reference, “Sweetology” discloses that the body of the retainer is positionable about the first and second inclined roof panels.
Regarding claim 14, “Sweetology” discloses that  wherein the body comprises a first arm inclined in a first direction away from the horizontal fixed relative to a second arm inclined in a second direction away from the horizontal, the first arm for substantially following a first pitch of the first inclined roof panel and the second arm for substantially following a second pitch of the second inclined roof panel (see annotated page 7 of the reference where the retainer is seen to have first and second arms that incline in directions away from “a horizontal” and can follow the pitch of the two roof panels.  In view of the rejection under 35 U.S.C. 112b it is not clear as to what “the horizontal” is referring to.  As the two arms are connected together, “Sweetology” is seen to disclose the first and second arms fixed to each other. 
Regarding claim 15, “during use” it is seen that the retainer as disclosed by “Sweetology” can be construed to be “sufficiently rigid” because it is seen to hold its shape during use.  
Regarding claim 22, “Sweetology” is seen to disclose “a kit of parts” (i.e. an assembly of parts”) for a decorative edible structure, because as shown on pages 1-3, all the parts are present for assembly.  As shown on pages 1-7 and discussed above with respect to claims 5-10, 12-15, the reference discloses a pair of peaked walls and roof panels together with a retainer having first and second hook surfaces spaced apart from each other and where the retainer is capable of temporarily engaging the roof panels.

Claim(s) 12-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Vincent (US 20030192219).
Regarding claims 12-20, it is noted that the claims are directed to a retainer and not to a retainer that is affixed to roof panels of a decorative structure.  As such, the prior art must only be capable of the intended use, provided that the prior art teaches the claimed structure of the retainer. 
In this regard, regarding claim 12, Vincent teaches a retainer comprising a first and second hook surface (see figure 3, item 46, 48; figure 6, item 146, 148) on a body (figure 3, item 38, 40; figure 6, item 138, 140), the hook surfaces are spaced apart from each other along the body (see figure 3 and 6) and in use, the body is capable of holding the hook surfaces in engagement with edges of panels.  That is, as shown in figure 3 and 6, the hook surfaces engage with edges of a structure (figure 3, item 30, 32; figure 6, item 130, 132) and therefore are seen to be capable of the recited intended use.
Regarding claim 13, the body as shown in figure 3 and 6 is seen to be capable of being positioned about inclined roof panels.
Regarding claim 14, figures 3 and 6 of Vincent teach first arm (38, 138) and second arm (40, 140) that are inclined in a direction away from the horizontal and the first arm fixed relative to the second arm.  Both arms are seen to be capable of substantially following a first and second pitch of a roof panel.  
Regarding claim 15, Vincent teaches that the retainer can be made from metal or plastic (paragraph 37) and is thus seen to be sufficiently rigid to hold its shape during use.
Regarding claim 16-19, Vincent teaches that there is a first (figure 3, item 46) and second (figure 3, item 48) finger that project inwardly from the respective first and second arm and each finger can be construed to be “generally aligned” with the opposing first and second direction.  The first finger has an inner surface that can be construed as being directed toward the second arm and the second finger having a surface directed toward the first arm.  Each of the first and second fingers as discussed above are spaced from the opposing first and second arms and are seen to be capable of defining a gap to accommodate a firs and second roof panel.
Further regarding claims 16-20, figure 5 of Vincent can be construed as teaching first and second fingers that project inward from the respective first and second arm, and in a direction generally aligned with the opposing second and first direction, both first and second fingers comprising a first and second inner edge surface and being spaced from the opposing first and second arm to provide a gap that is seen to be capable of accommodating a roof panel. See annotated figure 5 below:

    PNG
    media_image1.png
    522
    718
    media_image1.png
    Greyscale

Further regarding claim 20, Vincent teaches that the tabs 150, 152 as shown in figure 6 are bendable (see paragraph 47) and therefore, Vincent is seen to teach at least one of the first and second finger comprises a tab that is movable between an extended and retracted position thus changing the particular space of the hook surface  and where bending the tab can change the gap distance between the hook surface and the opposing arm.

Claim(s) 12-19 and 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by McGarvey (US 1607766).
Regarding claims 12-19 and 21, it is noted that the claims are directed to a retainer and not to a retainer that is affixed to roof panels of a decorative structure.  As such, the prior art must only be capable of the intended use, provided that the prior art teaches the claimed structure of the retainer. 
Regarding claim 12, McGarvey discloses a retainer capable of holding inclined roof panels (see figure 2), the retainer comprising a first and second hooks surface (see figure 2, item 4, 5) which are capable of engaging lower edges of roof panels; the hook surfaces are spaced apart from each other along the retainer body (6) and in use, the body is capable of holding the first and second hook surfaces in engagement with the first and second lower edges of roof panels.
Regarding claim 13, the body as shown by McGarvey is seen to be capable of being positionable about first and second inclined roof panels.
Regarding claim 14, the body (6) comprises a first and second arm (see figure 2, left and right arm 6) with the first arm inclined away from “the horizontal” fixed relative to a second arm inclined in a direction away from “the horizontal”  That is, the two arms 6 are seen to be fixed to each other and thus fixed relative to the second arm.  As the claim is only directed to a retainer, it is seen that the first and second are capable of following a pitch of a first and second inclined roof panel.
Regarding claim 15, McGarvey discloses that the body is made from material that remains rigid (see page 1, lines 49-50).
Regarding claim 16, the body can be construed as comprising a first finger (see figure 1, item 4) that projects inwardly from the first arm in a direction that can be construed as being “generally aligned” with the second direction (see figure 2, right hand side of 4).  The first finger can be construed as having a first finger inner edge surface (see figure 1) directed toward the second arm (figure 2, left hand side 6) and the first hook surface comprising the first finger inner edge surface.
Regarding claim 17, the first finger is spaced from the second arm along the first arm defining a first gap that is capable of accommodating an inclined roof panel.
Regarding claim 18, the claim is analogously rejected for the reasons discussed above with respect to claim 16, however, referring to the left hand side arm 6 as shown in figure 1 and 2.
Regarding claim 19, the second finger is spaced from the first arm along the second arm defining a second gap that is capable of accommodating an inclined roof panel.
Regarding claim 21, as shown in figure 2, there is a cut out positioned internal of item 7, as evidenced by the change in depth of the contour, which can be construed as a cut-out in the body where the first and second arms meet, which is seen to be capable of providing clearance between the retainer and the edible structure when in use, especially as this is clearly also seen to depend on the specific shape of the edible structure.

Claim(s) 12-19 and 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chundelah (US 0809607).
Regarding claims 12-19 and 21, it is noted that the claims are directed to a retainer and not to a retainer that is affixed to roof panels of a decorative structure.  As such, the prior art must only be capable of the intended use, provided that the prior art teaches the claimed structure of the retainer. 
Regarding claim 12, Chundelah discloses a retainer capable of holding inclined roof panels (see figure 7, item 2’), the retainer comprising a first and second hooks surfaces (see figure 7, item A3) which are capable of engaging lower edges of roof panels; the hook surfaces are spaced apart from each other along the retainer body (2’) and in use, the body is capable of holding the first and second hook surfaces in engagement with the first and second lower edges of roof panels.
Regarding claim 13, the body as shown by Chundelah is seen to be capable of being positionable about first and second inclined roof panels.
Regarding claim 14, the body (2’) comprises a first and second arm (see figure 7, item 2’) with the first arm inclined away from “the horizontal” fixed relative to a second arm inclined in a direction away from “the horizontal”  That is, the two arms are seen to be fixed to each other (page 1, lines 81-86) and thus fixed relative to the second arm.  As the claim is only directed to a retainer, it is seen that the first and second are capable of following a pitch of a first and second inclined roof panel.
Regarding claim 15, Chundelah discloses that the body is made from material that remains rigid because Chundelah’s use of a spring-wire would have had a degree of rigidity (see page 1, lines 82-83).
Regarding claim 16, the body can be construed as comprising a first finger (see figure 7, item A3) that projects inwardly from the first arm in a direction that can be construed as being “generally aligned” with the second direction.  The first finger can be construed as having a first finger inner edge surface (see figure 7) directed toward the second arm and the first hook surface comprising the first finger inner edge surface.
Regarding claim 17, the first finger is spaced from the second arm along the first arm defining a first gap that is capable of accommodating an inclined roof panel.
Regarding claim 18, the claim is analogously rejected for the reasons discussed above with respect to claim 16, however, referring to the opposing arm 6 as shown in figure 7.
Regarding claim 19, the second finger is spaced from the first arm along the second arm defining a second gap that is capable of accommodating an inclined roof panel.
Regarding claim 21, as shown in figure 7, there is a cut out positioned above item 2’, as evidenced by the gap, which can be construed as a cut-out in the body where the first and second arms meet, which is seen to be capable of providing clearance between the retainer and the edible structure when in use, especially as this is clearly also seen to depend on the specific shape of the edible structure.

Claim(s) 12-19 and 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Cocksedge (US 4200323 - cited on IDS).
Regarding claims 12-19 and 21, it is noted that the claims are directed to a retainer and not to a retainer that is affixed to roof panels of a decorative structure.  As such, the prior art must only be capable of the intended use, provided that the prior art teaches the claimed structure of the retainer. 
Regarding claim 12, Cocksedge discloses a retainer capable of holding inclined roof panels (see figure 2), the retainer comprising a first and second hooks surface (see figure 2, item 40, 42) which are capable of engaging lower edges of roof panels; the hook surfaces are spaced apart from each other along the retainer body (28) and in use, the body is capable of holding the first and second hook surfaces in engagement with the first and second lower edges of roof panels.
Regarding claim 13, the body as shown by Cocksedge at figure 1 and 2, the body is seen to have is seen to be capable of being positionable about first and second inclined roof panels.
Regarding claim 14, the body (28) comprises a first and second arm (see figure 7 for example, at 52 and 54) with the first arm inclined away from “the horizontal” fixed relative to a second arm inclined in a direction away from “the horizontal”  That is, the two arms are seen to be fixed to each other and thus fixed relative to the second arm.  As the claim is only directed to a retainer, it is seen that the first and second are capable of following a pitch of a first and second inclined roof panel.
Regarding claim 15, Cocksedge discloses that the body is made from material that remains rigid (see column 2, lines 20-24).
Regarding claim 16, the body can be construed as comprising a first finger (see figure 7, item 86) that projects inwardly from the first arm in a direction that can be construed as being “generally aligned” with the second direction.  The first finger can be construed as having a first finger inner edge surface (see the interior of 86) directed toward the second arm (62) and the first hook surface comprising the first finger inner edge surface.
Regarding claim 17, the first finger is spaced from the second arm along the first arm defining a first gap that is capable of accommodating an inclined roof panel.
Regarding claim 18, the claim is analogously rejected for the reasons discussed above with respect to claim 16, however, referring to the other arm, such as 62 as shown in figure 7.
Regarding claim 19, the second finger is spaced from the first arm along the second arm defining a second gap that is capable of accommodating an inclined roof panel.
Regarding claim 21, as shown in figure 2, there is a cut out at 30 in the body, which can be construed as a cut-out in the body where the first and second arms meet, which is seen to be capable of providing clearance between the retainer and the edible structure when in use, especially as this is clearly also seen to depend on the specific shape of the edible structure.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Sweetology” in view of Madonia (US 20100221390 cited on IDS).
Regarding claim 11, “Sweetology” has been relied on as already discussed above with respect to claim 10.  
While “Sweetology” discloses a base, claim 11 differs from “Sweetology” in specifically reciting, “wherein the base includes a channel for receiving a volume of edible adhesive, a lowermost portion of the first and second side walls, and a lowermost portion the front and back walls.”
However, Madonia teaches a base (figure 1, item 10) having a channel (30), which is capable of receiving a volume of edible adhesive, and is also capable of receiving a lowermost portion of the first and second side walls and a lowermost portion of the front and back walls (see paragraph 9 and figure 4-5 where the front and back walls and side walls are received in the channel).  Madonia teaches that the channel can be advantageous for preventing the front, back and side walls from collapsing during assembly (see paragraph 6).  To thus modify “Sweetology” and to provide a base with a channel would have been obvious to one having ordinary skill in the art, at the time of filing of applicant’s invention, for the advantageous purpose of facilitating assembly of the front, back and side walls into an erected structure, thus simplifying assembly of the edible structure. 

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Sweetology.”
Regarding claim 22, “Sweetology” is seen to disclose “a kit of parts” (i.e. an assembly of parts”) for a decorative edible structure, because as shown on pages 1-3, all the parts are present for assembly.  As shown on pages 1-7 and discussed above with respect to claims 5-10, 12-15, the reference discloses a pair of peaked walls and roof panels together with a retainer having first and second hook surfaces spaced apart from each other and where the retainer is capable of temporarily engaging the roof panels.
If it could have been construed that pages 1-7 did not explicitly disclose “a kit” then it is noted that there reference further discloses that it has been known to provide gingerbread house type assemblies as their own kit (see the bottom of page 1, “Watch this short tutorial for directions and tips for assembling the house in your Sweetology Deluxe Gingerbread House Decorating Kit”) and to thus modify the reference, if necessary, and to include the retainers with the kit comprising the pair of peaked walls and pair of roof panels, would have been obvious to one having ordinary skill in the art, for the purpose of making the kit easier to assemble and for convenience. 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chundelah (US 0809607).
Regarding claim 20, it is noted that as shown in annotated figure 7 below, Chundelah is seen to teach one of the first and second finger including a tab.  Because Chundelah teaches that the element A3 is a spring wire (page 1, lines 80-86) and where the material can be bent (see page 1, lines 48-52), they are seen to be movable, such that Chundelah can be construed to have movable tabs that would have changed the distance of the gap for accommodating a roof panel.

    PNG
    media_image2.png
    531
    756
    media_image2.png
    Greyscale


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cocksedge(US 4200323).
Regarding claim 20, it is noted that as shown in annotated figure 7 below, Cocksedge is seen to teach one of the first and second finger including a tab.  Because Cocksedge teaches that the element 70 can unroll (see column 5, lines 3-35) they are seen to be movable, such that Cocksedge can be construed to have movable tabs that would have changed the distance of the gap for accommodating a roof panel.

    PNG
    media_image3.png
    195
    628
    media_image3.png
    Greyscale

Figure 2 shows what can be construed as a maximum distance of the gap for accommodating a panel.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lekberg (“Gingerbread House Construction Tips”) discloses using toothpicks for supporting the roof structure (page 2).  “Crouton Crackerjacks” and “Sweetopia” disclose elements for supporting gingerbread house roof panels.
US 5131747 discloses roof support panels (39).
US 4593876 discloses a retainer that holds two inclined surfaces together.
US 4422268, US 1716238, US 0352424, US0453676 disclose roof support panels with hook surfaces.  
US 4253267 discloses an element with inclined surfaces and inward pointing fingers (figure 3a).
US 20190116861 discloses a roof support structure (figure 21-28)
GB1452954 discloses a retainer having hook surfaces (Figure 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792